EXHIBIT 99.3 First Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) First Quarter 2010 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 25 and 26 of this Supplement, inthe Company’s 2009 Annual Report to Shareholders, in its 2009 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · First quarter diluted EPS from continuing operations attributable to common shareholders of $0.73 increased 128% versus $0.32 last year.Total revenues net of interest expense increased 11%.The revenue increase was driven by the impact of the consolidation of off-balance sheet cardmember loans and related debt discussed in detail below. Return on average common equity (“ROCE”) was 17.1% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 22.2%.* - The discontinued operations line in the Consolidated Financial Statements contains the results of operations, assets and liabilities related to various business sales.During 1Q’09 this primarily included the results from American Express International Deposit Company (“AEIDC”), which was sold to Standard Chartered PLC (“Standard Chartered”) during 3Q‘09. 1Q’09 results included $6MM of losses from discontinued operations versus nil in 1Q’10. - Including discontinued operations, diluted EPS on net income attributable to common shareholders of $0.73 increased 135% versus $0.31 last year. ADOPTION OF GAAP GOVERNING TRANSFERS OF FINANCIAL ASSETS & RELATED IMPACT · On January 1, 2010, the Company consolidated its off balance sheet cardmember loans and related debt onto its balance sheet in compliance with generally accepted accounting principles (GAAP) governing transfers of financial assets and consolidation of variable interest entities (referred to herein as “new GAAP adopted effective January 1, 2010”, and formerly known as “SFAS 166/167”).In connection with the adoption of these standards, the Company recorded a $2.6B pre-tax charge ($1.8B after-tax) to shareholders’ equity primarily to establish reserves against the loans being brought onto its balance sheet.The adoption of these standards eliminates the securitization income, net line from the Company’s Consolidated Statements of Income starting in 1Q’10, as income and expense related to securitized loans and related debt are now reported on the natural income statement lines.The Company did not restate prior period results. A summary of the major balance sheet impacts of the new GAAP adopted effective January 1, 2010 follows: ($ in billions) Balance @ 12/31/2009 Adjustments Balance @ 1/1/2010 Cardmember Loans $ $ $ Loss Reserves (Cardmember Loans) Investment Securities ) Other Receivables ) Other Assets Long Term Debt Shareholders’ Equity ) In addition, the Company has historically provided an “owned” basis and “managed” basis presentation of certain key loan metrics where “owned” basis metrics were prepared in accordance with GAAP and “managed” basis metrics included both non-securitized and securitized loan portfolios.Please see the “Total Portfolio” discussion on pages 16-17 for a further description of currently reported metrics. BUSINESS METRICS · Compared with the first quarter of 2009: - Worldwide billed business of $161.0B increased 16% reflecting card spending improvement across all segments and the benefit of an easier year-over-year comparison to 1Q’09, which included sharp reductions in spending volumes amidst the global economic slowdown.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 12%. *Please refer to Appendix I of the First Quarter 2010 Earnings Release for the components of return on average equity (“ROE”), ROCE and ROTCE on a consolidated basis and Appendix II for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”) on a segment basis. -1- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED - Worldwide total cards-in-force of 88.0MM decreased 4%, or 3.6MM, from last year, and increased 100K from last quarter.The decrease versus last year reflects the cancellation of 2.8MM inactive cards during the second and third quarters of 2009. - Worldwide average spending per proprietary basic cards-in-force of $3,012 increased 23% during the quarter reflecting the improvement in volume levels and the effect of the inactive card cancellations referenced above.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 20%. - Worldwide cardmember loan balances of $57.6B increased 57% on a GAAP basis.On a comparable total portfolio basis, including securitized loans in both periods, cardmember loan balances of $57.6B declined 11%, reflecting the impact of last year’s credit-related actions, higher payment rates and consumer deleveraging, partially offset by the higher 1Q’10 spending levels. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 13% reflecting higher billed business volumes partially offset by a slight decline in the discount rate. · Securitization Income, Net:In accordance with the new GAAP adopted effective January 1, 2010, the Company no longer reports securitization income, net in its income statement.Securitization income, net was $141MM in 1Q’09. · Net Interest Income:Increased 42%, primarily reflecting higher loan balances and related debt due to the new GAAP adopted effective January 1, 2010 as interest income and interest expense from loans and debt previously held off balance sheet are now reported in the net interest income line, where in previous periods they are components of securitization income, net.Interest income and interest expense from the higher loan and debt balances were partially offset by lower average non-securitized cardmember loans, as well as a lower net yield, as reduced market interest rates, the impact of various customer assistance programs and the implementation of elements of the recently passed H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”) more than offset the benefit of certain repricing initiatives effective during 2009. · Total Provisions for Losses: Decreased 48%, primarily driven by lower reserve requirements due to improving credit performance within both the charge card and cardmember loan portfolios, partially offset by write-offs related to securitized loans, which are reported in securitization income, net in prior periods and are now reported in provisions for cardmember loan losses. · Marketing and Promotion Expenses:Increased 72% versus last year as lower credit provision expenses and better business trends enabled higher investment levels.Marketing and promotion expense declined 17% or $118MM versus 4Q’09, reflecting normal seasonal trends. · Cardmember Rewards Expense:Increased 44%, primarily due to higher redemption rates, reflecting various redemption option value improvements and a more tenured user base due to recent low acquisition levels; greater rewards-related spending volumes; redemption mix changes; and increased co-brand expenses. · Salaries and Employee Benefits Expense: Increased 6%, primarily reflecting higher incentive compensation expense, the impact of foreign currency translation and severance costs in the Global Commercial Services (“GCS”) segment.These were partially offset by lower employee levels and related expenses due to the benefits of the Company’s reengineering initiatives. - Compared with last year, the total employee count from continuing operations of 58,500 decreased by 5,100 employees, or 8%.Compared with last quarter, the employee count increased by 200 employees. · Segment Allocation Changes:Beginning 1Q‘10, the Company changed the manner in which it allocates interest expense and capital to its reportable operating segments.The changes reflect modifications in allocation methodology that the Company believes more accurately reflect the funding and capital characteristics of its segments.The change to interest allocation also impacted the consolidated and segment reported net interest yield on cardmember loans.The segment results and net interest yield on cardmember loans for quarters prior to 1Q’10 have been restated for this change. · Charge Card Write-off Period Changes:In 1Q ’10, the Company modified its reporting in the International Card Services (“ICS”) and GCS segments to write-off past due cardmember receivables when 180 days past due or earlier, versus its prior methodology of writing them off when 360 days past billing or earlier.This change is consistent with bank regulatory guidance and the write-off methodology adopted for the cardmember receivables portfolio in the U.S. Card Services (“USCS”) segment in 4Q’08.This change resulted in approximately $60MM and $48MM of net write-offs for ICS and GCS, respectively, being included in 1Q’10, which increased the net loss ratios and decreased the 90 days past billing metrics for these segments, but did not have a substantial impact on provisions for losses.Additionally, beginning in 1Q’10, the Company revised the net loss ratio in the ICS and GCS segments to exclude net write-offs related to unauthorized transactions, consistent with the methodology employed in calculating the net write-off rate for USCS.Lastly, in 1Q’10, the Company also enhanced the methodology for assessing the adequacy of its reserves.These modifications do not result in a change in management’s view of the Company’s underlying credit quality or risk profile for its charge card portfolio. -2- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED CAPITAL · Capital Purchase Program:On January 9, 2009, as part of the U.S. Department of the Treasury’s (the “Treasury”) Capital Purchase Program (“CPP”), the Company issued to the Treasury $3.39B of preferred shares.Additionally, the Company issued warrants with a 10-year term to purchase common shares for up to 15% of that amount, or 24.3MM shares, at a per share exercise price of $20.95.In 1Q‘09, both the preferred shares and warrants were recorded in the equity section in the Company’s balance sheet at $3.16B and $232MM, respectively.The preferred shares were scheduled to accrete to their face value over a five year period. On June 9, 2009, the Company announced that it had received notification from the Treasury that it had met all of the requirements to repurchase the CPP preferred shares.This included the pre-condition that the Company raise capital in the public markets, which it successfully did with its issuance of $3.0B of non-guaranteed senior debt on May 18, 2009 and the completion of a $500MM common equity offering on June 5, 2009.As such, the Company completed the repurchase of the CPP shares on June 17, 2009.Upon repurchase, the accretion of the preferred shares to face value was accelerated, amounting to a one-time negative EPS impact during 2Q‘09 of $212MM, or $0.18 per basic and diluted common share. On July 29, 2009, the Company repurchased the warrants issued under the CPP Program for $340MM, which provided the Treasury with an annualized return on the Company’s CPP participation of 26%.The warrant repurchase resulted in a reduction of cash and corresponding adjustment to Retained Earnings and Additional Paid-In Capital on the Company’s Consolidated Balance Sheet.There was no impact to the Company’s net income or EPS. · Capital Distribution to Shareholders:During 1Q‘10, approximately 22% of capital generated was distributed to shareholders through our quarterly common share dividend. No shares have been repurchased over the last eight quarters, as share repurchases were suspended during 1Q‘08 in light of the challenging global economic environment and limitations while participating in the CPP.Since the inception of repurchase programs in December 1994, 670MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 66% of capital generated through share repurchases and dividends. -Shares Outstanding: Millions of Shares 1Q‘10 4Q‘09 1Q‘09 Shares outstanding – beginning of period Repurchase of common shares - - - Employee benefit plans, compensation and other 6 3 8 Shares outstanding – end of period -3- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED · Capital Ratios: As of March 31, 2010, the Company’s key consolidated capital ratios* were as follows: ($ in billions, except percentages) March 31, 2010 Current “Well Capitalized” Regulatory Benchmarks Risk-Based Capital Tier 1 % 6 % Total % 10 % Tier 1 Leverage % 5 % Tier 1 Common Equity/Risk Weighted Assets (RWA) % TBD Tangible Common Equity (TCE)/RWA % Tier 1 Capital $ Tier 1 Common Equity $ Tier 2 Capital $ Total Average Assets† $ RWA $ TCE†† $ FUNDING AND LIQUIDITY · Funding Activities:During 1Q‘10, the Company primarily funded its business through deposit-taking activities. - Deposits:The Company held the following deposits as of 1Q‘10. ($ in billions) 1Q‘10 4Q‘09 Change U.S. Retail Deposits††† $ $ $ Other Deposits - Total $ $ $ The weighted average original and remaining maturity on outstanding U.S. retail CDs was 31 and 23 months, respectively.The average rate at issuance was 2.3%. - Asset Backed Securitization:On March 24, 2010, the Company sold $117MM of retained Class B (AA+/A2) investor certificates.In light of prevailing market conditions since 3Q’07, the Company had typically retained non-AAA rated investor certificates issued as part of its securitization transactions.The sold certificates have a coupon of 1-monthLIBOR + 110bp. · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 through the Federal Deposit Insurance Corporation (“FDIC”).During 2Q‘09, the Company, through FSB, launched a direct deposit-taking program, Personal Savings from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured certificates of deposit (“CDs”) and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources, in the event that access to its primary funding sources should become unavailable.As of March 31, 2010, the Company held $27B** of excess cash and readily marketable securities versus $20B of long-term debt and CDs maturing over the next twelve months. * These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s First Quarter 2010 Form 10-Q. ** Excess cash includes $0.4B classified as other assets on the balance sheet, which is held against certain forthcoming asset-backed securitization maturities. † For the purpose of calculating the Tier 1 Leverage Ratio. †† Based upon common shareholders’ equity of $13.4B less goodwill and intangibles of $3.3B. ††† Includes all deposits outstanding through the Company’s brokered retail CD and sweep programs, in addition to its Personal Savings direct deposit program. -4- †† AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED - Additional Funding Sources: The Company can also draw upon the following other funding sources: Commercial Paper:At March 31, 2010, the Company had $0.9B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowings made through the discount window. Bank Lines:At March 31, 2010, the Company maintained committed bank lines of credit totaling $12.0B, of which $3.3B was drawn as part of the Company’s normal non-U.S. funding activities. The committed facilities have $2.0B of expirations in 2010 and $3.3B in 2011, with the remainder expiring in 2012. · Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs for the following four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total June 30, 2010 $ $ $ - $ September 30, 2010 December 31, 2010 March 31, 2011 - $ OTHER ITEMS OF NOTE · Revolution Money:On November 18, 2009, the Company agreed to acquire Revolution Money (“Revolution”), a Revolution LLC company.Revolution provides a secure person-to-person payments service through an internet based platform.Its online person-to-person payment accounts are FDIC-insured and suited for social and instant messaging networks. Additionally, Revolution offers the RevolutionCard, a general-use PIN-based card with enhanced security; no name or account number appears on the card and transactions are processed using PIN numbers.The Company believes that Revolution’s assets and expertise both complement its existing payments and processing capabilities, but also provides it with innovative technology and expertise which can help extend its leadership beyond the traditional payments arena. The transaction closed on January 15, 2010 upon receipt of regulatory approval for a cash purchase price of approximately $305MM. · Reengineering Initiatives:In 4Q’08 and 2Q’09 the Company undertook major reengineering initiatives which together were expected to produce cost benefits of approximately $2.6B in 2009 versus the previously anticipated spending levels. These initiatives included: reducing staffing levels and compensation expenses (expected benefit of $875MM in 2009), reducing certain operating costs (expected benefit of $250MM in 2009) and scaling back investment spending (expected benefit of $1.5B in 2009).The Company recorded restructuring charges of $404MM ($262MM after-tax) in 4Q’08 and $182MM ($118MM after-tax) in 2Q’09, respectively, primarily associated with severance and other costs related to the elimination of a total of approximately 11,000 positions, which accounted for approximately 17% of its global workforce as of September 30, 2008. As the Company has previously indicated, beginning in 3Q‘09, benefits related to better than initially forecasted credit and business trends for 2009, which have continued into 2010, were utilized to increase spending on marketing and other business-building initiatives during the second half of the year.This has reduced the expected carryover into 2010 of the reengineering benefits previously discussed in 2009 related to investment spending and position eliminations, although the employee count decline of 8,000, or 12%, since 9/30/08, primarily due to these initiatives, will continue to provide benefits. -5- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED Despite improved business performance, the Company continues to identify new reengineering opportunities.In 1Q’10, income from continuing operations reflects $16MM ($11MM after-tax) of net reengineering costs, primarily in the GCS segment. · Visa and MasterCard Litigation Settlements:In November of 2004, the Company filed suit against Visa Inc., Visa USA and Visa International (collectively “Visa”), MasterCard Inc. (“MasterCard”) and certain of their member banks to seek monetary damages for the lost business opportunity that resulted from the illegal conspiracy to boycott American Express from partnering with U.S. credit card issuing banks.The Company reached agreements with Visa on November 7, 2007 and with MasterCard on June 25, 2008.All defendants were removed and the case was dismissed. Under the terms of the settlement agreements, the Company will receive aggregate maximum payments of up to $2.25B from Visa and $1.8B from MasterCard.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in 4Q‘07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from 1Q‘08 through 4Q‘11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from 3Q‘08 through 2Q‘11.The Company recognized $70MM from Visa for each of the past nine quarters and $150MM from MasterCard for each of the past seven quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the Global Network Services (“GNS”) business within the U.S., which the Company believes it is positioned to meet.Payments earned through March 2010 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses the Company: - Launched LoyaltyEdge(SM), a new line of business that leverages American Express’ partner network, capabilities, and customer insights to create, implement, and/or enhance customer loyalty programs for strategic business partners and merchants.The Company’s long-time strategic partner, Delta Air Lines, is the first to utilize the services of LoyaltyEdge. - Enhanced the Membership Rewards® program for 2010, including the addition of new partners in the travel, shopping, dining, entertainment and financial services industries (such as the option to use points for tax payments).The Company also increased the program’s flexibility for consumers, for example, by offering lower point redemption opportunities and through the expansion of retail and dining partners. - Expanded the OPEN Savings program, through a new partnership with Air Tran Airways, a leading low-cost airline for business travelers.OPEN Savings provides small business owners with savings if they use their American Express® Business Card to make purchases with any OPEN Savings Partner. - Launched several programs to support business customers.This included: (a) the launch of aXcentis, which focuses on delivering localized, flexible and comprehensive travel management programs to small and mid-sized companies with up to $10MM in annual travel spending; (b) the announcement with Concur to offer global clients a comprehensive, end-to-end corporate travel and expense management program, which expands upon Concur’s current partnership with GCS; and (c) the launch of an online, interactive travel management scorecard to measure travel program effectiveness. - Supported relief efforts in Haiti through the rebate of our merchant discount rate for charitable contributions made on the American Express Card to certain non-profit organizations, as well as donated significant funds in support of these efforts in both Haiti and Chile. - Expanded our existing relationship with Tribeca Enterprises to become a Founding Partner of Tribeca Film, a comprehensive distribution and marketing platform for independent films, and Tribeca Film Festival Virtual, which offers audiences an opportunity to experience the Tribeca Film Festival through online resources. - With Take Part, a content-driven social action network, announced the return of the Members Project, an online initiative that provides cardmembers with a passion for philanthropy to take action and drive engagement in charitable causes. - Was recognized by the Ethisphere Institute as one of the “World’s Most Ethical Companies” in 2010, through the implementation of business practices and initiatives which are designed to raise the bar for ethical standards within the industry. -6- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED In the GNS business the Company: - Announced a new partnership with Macy’s, Inc. under which Macy’s and Bloomingdale’s credit cards, currently operating over the Visa network, will be co-branded with American Express and issued by Citi, the issuer of the current Macy's and Bloomingdale's credit cards, later this year. - Partnered with Regions Bank in the U.S. to launch the Regions Reserve(SM) American Express® Card, developed for Regions Bank’s Private Banking clients. - Supported existing GNS partners in launching a wide range of new products and services. These include: The American Express® Gold Corporate Card with Danamon (Indonesia); The Platinum® Card with International Bank of Azerbaijan (Azerbaijan); and three supermarket co-brand cards, the Lotte Super Plus American Express® Card with Lotte Card (Korea) and the Banco de Guayaquil Supermaxi American Express® Card and Banco de Guayaquil Supermaxi Platinum American Express® Card with Banco de Guayaquil (Ecuador). -7- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) March 31, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 13 % Net card fees (2 ) Travel commissions and fees 6 Other commissions and fees 10 Securitization income, net* NA - Other (5 ) Total non-interest revenues 6 Interest income Interest and fees on loans 37 Interest and dividends on investment securities ) Deposits with banks and other 13 28 ) Total interest income 29 Interest expense Deposits 85 51 Short-term borrowings 1 27 ) Long-term debt and other 6 Total interest expense 8 Net interest income 42 Total revenues net of interest expense 11 Provisions for losses Charge card ) Cardmember loans ) Other 28 53 ) Total provisions for losses ) Total revenues net of interest expense after provisions for losses 37 Expenses Marketing and promotion 72 Cardmember rewards 44 Cardmember services 34 Salaries and employee benefits 6 Professional services 8 Occupancy and equipment 7 Communications 95 (9 ) Other, net 82 43 91 Total 23 Pretax income from continuing operations # Income tax provision # Income from continuing operations Loss from discontinued operations, net of tax - (6 ) # Net income $ $ # Income from continuing operations attributable to common shareholders** $ $ # Net income attributable to common shareholders** $ $ # Earnings Per Common Share-Basic Income from continuing operations attributable to common shareholders $ $ # Loss from discontinued operations - ) # Net Income attributable to common shareholders $ $ # Earnings Per Common Share-Diluted Income from continuing operations attributable to common shareholders $ $ # Loss from discontinued operations - ) # Net Income attributable to common shareholders $ $ # Average Shares Outstanding Basic 3 Diluted 3 #Denotes a variance of more than 100%. * In accordance with the new GAAP adopted effective January 1, 2010, the Company no longer reports securitization income, net in its income statement. ** Represents income from continuing operations or net income, as applicable, less (i) preferred share dividends and related accretion of $72MM for 1Q’09 and (ii) earnings allocated toparticipatingshare awards and other items of $12MM and $4MM for 1Q’10 and 1Q’09, respectively. -8- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED · · Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 11% versus last year reflecting increases of 14% in USCS, 9% in both ICS and GCS, and 16% in Global Network & Merchant Services (“GNMS”).The increase in total revenues net of interest expense was driven by the new GAAP adopted effective January 1, 2010 which caused the reporting of write-offs related to securitized loans to move from securitization income, net in 1Q’09 to provisions for cardmember loan losses in 1Q’10.In addition, total revenues net of interest expense reflects higher discount revenues, higher other commissions and fees and higher travel commissions and fees, offset by lower net interest income on the combined securitized and non-securitized loan portfolio, reduced other revenues, and lower net card fees. On an F/X adjusted basis, consolidated total revenues net of interest expense increased 8%.* Consolidated Provisions for Losses:Consolidated provisions for losses decreased 48% versus last year, reflecting decreases of 50% in USCS, 53% in ICS and 40% in GNMS, partially offset by a 66% increase in GCS.Provisions for losses declined despite the new GAAP adopted effective January 1, 2010 which causes write-offs related to securitized loans to be reported in the provisions for losses line in 1Q’10 as opposed to securitization income, net in 1Q’09.The provision decrease reflects the benefit of improving year-over-year credit metrics in both the cardmember loan and charge card portfolios.On an F/X adjusted basis, consolidated provisions for losses decreased 49%.* · Consolidated Expenses:Consolidated expenses increased 23%, reflecting increases of 25% in USCS, 17% in ICS, 5% in GCS and 29% in GNMS.The total expense increase reflected increased cardmember rewards expenses, increased marketing and promotion expenses, higher salaries and employee benefits expenses, higher professional services expenses, higher other, net expenses, increased cardmember services expenses and higher occupancy and equipment expenses, partially offset by lower communications expenses.On an F/X adjusted basis, consolidated expenses increased 19%.* · Pretax Margin:Was 19.0% of total revenues net of interest expense in 1Q‘10 compared with 9.2% in 1Q‘09. · Effective Tax Rate:Was 29% in 1Q‘10 versus 19% in 1Q‘09.The tax rates in both quarters reflect the level of pretax income in relation to recurring permanent tax benefits. · Discount Revenue:Increased 13% on a 16% increase in billed business.The lesser revenue versus billed business growth reflects the relatively faster growth in billed business related to GNS, where discount revenue is shared with card issuing partners, as well as a slight decline versus last year in the average discount rate. - The average discount rate** was 2.55% in 1Q‘10 versus 2.51% in 4Q‘09 and 2.56% in 1Q‘09.The increase in the rate versus 4Q‘09 reflects the normal seasonal impact of a relatively lower level of retail-related business volumes during the first quarter.As indicated in prior quarters, selective repricing initiatives, changes in the mix of business and volume-related pricing discounts will likely result in some erosion of the average discount rate over time. *As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended March 31, 2010 apply to the period(s) against which such results are being compared).Management believes that the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. ** For additional information about discount rate calculations, please refer to the First Quarter 2010 Earnings Release, American Express Company Selected Statistical Information pages. -9- AMERICAN EXPRESS COMPANY FIRST QUARTER 2010 OVERVIEW CONSOLIDATED Quarters Ended March 31, Percentage Inc/(Dec) Card billed business* (billions): United States $ $ 11 % Outside the United States 27 Total $ $ 16 Total cards-in-force (millions): United States (9 ) Outside the United States 3 Total (4 ) Basic cards-in-force (millions): United States (8 ) Outside the United States 3 Total (3 ) Average basic cardmember spending** United States $ $ 22 Outside the United States $ $ 29 Total $ $ 23 - Worldwide Billed Business:The 16% increase in worldwide billed business reflected growth of 9% in USCS, 19% in ICS, 23% in GCS and 36% in GNS.The table below summarizes selected billed business related statistics for 1Q ‘10: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates Worldwide*** Total billed business 16
